*215Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Lee Hall, Sr., appeals the district court’s order accepting the recommendation of the magistrate judge and denying Hall’s petition for writ of mandamus. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hall v. Plumley, No. 5:15-cv-00051-FPS-RWT, 2015 WL 3952661 (ND.W.Va. June 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.